internal_revenue_service department of the treasury number release date washington dc index number person to contact telephone number refer reply to cc corp plr-100633-01 date date distributing controlled target target shareholder company company llc llc llc llc llc llc llc llc llc llc llc llc llc llc llc llc llc lp lp lp sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub sub c1 sub c2 sub c3 distributing common_stock distributing class a common_stock distributing class a preferred_stock controlled common_stock business a business b business c business d business e financial adviser a financial adviser b financial adviser c management consultant date a date b date c date d date e date f date g date h date i a b c d e f g h i j k l m n this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of the facts publicly traded distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing conducts business a business b and business c directly and indirectly and business d through corporate subsidiaries and limited_liability companies each of the latter an llc distributing has outstanding common_stock distributing common_stock and distributing class a common_stock both of which are publicly traded and distributing class a preferred_stock all of which is owned by shareholder and its controlled_subsidiaries the class a common and class a preferred together track the operations of business d the distributing class a preferred_stock is convertible at shareholder’s option into distributing class a common_stock the outstanding debt of distributing includes i a dollars of notes due_date a bearing interest at a rate of b percent ii c dollars of notes due_date a bearing interest at a rate equal to d month libor plus e basis points and iii f dollars of notes due_date b bearing interest at a rate equal to g month libor plus h basis points these three series of notes collectively the notes the notes were sold to institutional investors in a private_placement transaction on date c they were not issued in contemplation of the proposed transactions that are the subject of this letter controlled conducts business d directly and indirectly and has outstanding one class of common_stock all of which is owned by distributing the controlled common_stock distributing is restructuring under a plan formally announced on date d and date e the overall restructuring that will result in four separate publicly traded companies company which owns certain business e assets previously held by distributing and certain of its subsidiaries controlled which will conduct business d company which will conduct business a and business b and distributing which will conduct business c the transactions that are associated with the separation of company from distributing were addressed in a private_letter_ruling issued by the internal_revenue_service on date f plr-130376-00 and are expected to be completed on or before date g the transactions that are associated with the separations of the businesses described in and are addressed in a private_letter_ruling request filed with the internal_revenue_service on date h and now under consideration the separations of the business described in and collectively the other transactions in addition to the controlled stock distributing wholly owns llc llc and sub before the contribution defined below distributing also owned sub through sub sub through sub llc llc llc and lp each of which is engaged in business d llc wholly owns sub through sub before the controlled restructuring defined below controlled wholly owned sub c1 sub c2 and sub c3 sub wholly owns sub through sub sub wholly owns llc sub wholly owns sub and sub sub wholly owns llc and sub wholly owns llc sub wholly owns sub sub wholly owns llc sub wholly owns sub sub wholly owns llc and sub sub wholly owns sub sub wholly owns sub sub wholly owns sub sub owns an i percent interest and is the general_partner in lp and wholly owns llc and sub sub is a limited_partner and owns the remaining j percent interest in lp sub wholly owns sub through sub sub wholly owns llc llc and sub through sub sub wholly owns llc and sub sub wholly owns sub through sub sub wholly owns sub through sub sub owns an k percent interest in lp and is the general_partner sub owns the remaining l percent interest in lp and is a limited_partner sub wholly owns llc sub wholly owns llc llc and llc together hold less than percent of the interests in llc llc through llc llc through llc and lp are disregarded as entities separate from their owners for federal tax purposes under sec_301_7701-3 of the procedure and administrative regulations distributing’s financial condition has recently deteriorated because i the earnings_of one of distributing’s core businesses have declined far more rapidly over the past six months than had been previously predicted and ii distributing has acquired capital-intensive businesses principally target and target and incurred substantial debt in connection with these acquisitions these developments caused each of the three nationally recognized rating agencies to downgrade distributing’s credit rating on date i because this has forced distributing to concentrate on paying down its debt distributing’s ability to fund the growth of its businesses including business d conducted by controlled has been limited further because the debt of controlled is consolidated with the debt of distributing for credit rating purposes controlled too is limited in its ability to finance the operation and growth of business d which is extremely capital intensive in addition financial adviser a financial adviser b financial adviser c and management consultant have advised distributing that the status of controlled as one of a number of divisions within the distributing affiliated_group has created substantial management systemic and other problems that will be alleviated by the separation of distributing and controlled among the difficulties that distributing and controlled have experienced are competition among business units for limited resources and for business opportunities the evaluation of controlled’s investments on the basis of their impact on distributing’s earnings notwithstanding that controlled’s competitors are measured on the basis of cash_flow and the inability of the management of controlled to focus exclusively on the business needs of controlled finally controlled competes in an industry that has been consolidating rapidly and in which publicly traded asset-based stock is the preferred acquisition currency because controlled currently has no such stock outstanding it has been prevented from consummating several contemplated transactions financial adviser a financial adviser b and financial adviser c have advised that the separation of controlled from distributing will provide controlled with the acquisition currency it needs to participate effectively in the industry consolidation proposed transaction to accomplish the separation of controlled distributing has i internally restructured controlled and ii transferred certain assets and liabilities to controlled in constructive exchange for controlled shares and plans to iii internally restructure itself iv transfer certain additional assets to controlled in exchange for an assumption_of_liabilities by controlled and in constructive exchange for controlled shares v distribute part of its controlled common_stock in exchange for the distributing class a common_stock vi distribute part of its controlled common_stock on its distributing common_stock and vii exchange the remainder of its controlled common_stock for distributing debt or if an exchange of the entire remainder is not feasible retain any stock not exchanged for future exchange or sale more specifically i sub c1 converted into a single member llc that is disregarded as an entity separate from its owner for federal_income_tax purposes as a result controlled is treated as receiving and directly holding the assets of sub c1 the transaction is intended to qualify as a liquidation under sec_332 and sec_337 ii sub c2 converted into a single member llc that is disregarded as an entity separate from its owner for federal_income_tax purposes as a result controlled is treated as receiving and directly holding the assets of sub c2 the transaction is intended to qualify as a liquidation under sec_332 and sec_337 iii sub c3 converted into a single member llc that is disregarded as an entity separate from its owner for federal_income_tax purposes as a result controlled is treated as receiving and directly holding the assets of sub c3 the transaction is intended to qualify as a tax-free_liquidation under sec_332 and sec_337 iv steps i through iii the controlled restructuring were carried out to cause controlled assets and liabilities currently conducted indirectly through subsidiary corporations to be held and operated for federal tax purposes by controlled v sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vi sub a wholly owned subsidiary of sub will merge into sub as a result sub will be treated as receiving and directly holding any assets then held by sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 vii sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 viii sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 ix sub a wholly owned subsidiary of sub will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 x sub a wholly owned subsidiary of sub after step ix will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xi sub a wholly owned subsidiary of sub after step ix will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xii sub a wholly owned subsidiary of sub after step ix will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiii sub a wholly owned subsidiary of sub will merge into llc a newly formed single member llc that is also a wholly owned subsidiary of sub and is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xiv sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xv sub a wholly owned subsidiary of sub will merge into llc a newly formed single member llc that is also a wholly owned subsidiary of sub and is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xvi sub a wholly owned subsidiary of llc after step xv will merge into llc a newly formed single member llc that was a wholly owned subsidiary of sub before step xv and is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xvii sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xviii sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xix sub a wholly owned subsidiary of sub after step xviii will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xx sub a wholly owned subsidiary of sub after step xviii will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxi sub a wholly owned subsidiary of sub after step xviii will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxii sub a wholly owned subsidiary of sub after step xviii will convert into a single member llc as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxiii sub a wholly owned subsidiary of sub after step xviii will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxiv sub a wholly owned subsidiary of sub after step xviii will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxv sub a wholly owned subsidiary of sub after step xviii will merge into sub as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxvi sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxvii sub a wholly owned subsidiary of llc will merge into llc as a result distributing will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxviii sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxix sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxx sub a wholly owned subsidiary of sub will merge into sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 and to cause a deemed liquidation of lp into sub xxxi sub a wholly owned subsidiary of sub will contribute all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxii sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxiii sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxiv sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxv sub a wholly owned subsidiary of sub will convert into a single member llc that is disregarded as an entity separate from its owner for federal tax purposes as a result sub will be treated as receiving and directly holding the assets of sub the transaction is intended to qualify as a liquidation under sec_332 and sec_337 xxxvi sub a wholly owned subsidiary of sub will contribute all or substantially_all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxvii sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xxxviii sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xxxix sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xl sub a wholly owned subsidiary of sub will contribute all of its assets to llc a newly formed single member llc that is disregarded as an entity separate from its owner for federal tax purposes xli sub will merge into llc and in consideration for the merger distributing common_stock will be issued to sub it is intended that sub be treated as having transferred its assets to distributing in a transaction qualifying as a reorganization under sec_368 xlii steps v through xli the distributing restructuring are being effected to cause business c assets and liabilities currently conducted indirectly through llc and its predecessor target to be held and operated for federal tax purposes by distributing the directly conducted business c systems xliii controlled will increase the authorized number of its shares xliv distributing has transferred and will transfer certain assets to controlled in exchange for controlled’s assumption of certain liabilities and in constructive exchange for shares of controlled common_stock the assets transferred in the contribution include all assets that comprise that part of distributing’s business d business not already held by controlled or one of controlled’s existing subsidiaries specifically distributing has transferred to controlled sub through sub sub through sub and all of its interest in llc llc llc and lp before the split-off and the spin-off defined below distributing will transfer sub and llc to controlled all of the transfers described in this step are collectively the contribution as a consequence of the contribution each of these entities has or will become a subsidiary of controlled or controlled will be treated as directly owning the assets and liabilities of the entity xlv distributing has conducted an exchange_offer pursuant to which holders of distributing common_stock could exchange some or all of such stock for shares of distributing class a common_stock xlvi distributing will repay to controlled any remaining balance on any intercompany loans between controlled as lender and distributing as borrower and controlled will repay to distributing any remaining balance on any intercompany loans between distributing as lender and controlled as borrower xlvii if shareholder has not already exercised its right to convert its distributing class a preferred_stock into distributing class a common_stock the conversion will occur automatically in connection with steps xlviii and xlix below xlviii all of the issued and outstanding shares of distributing class a common_stock will be redeemed in a mandatory exchange for shares of controlled common_stock the split-off xlix distributing will distribute pro_rata to holders of distributing common_stock distributing’s remaining interest in controlled the spin-off with the exception of m dollars worth of controlled common_stock representing n percent of the controlled common_stock outstanding the retained common_stock xlx distributing will issue no fractional shares in the split-off or the spin-off instead the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares l distributing intends to transfer in the manner described below some or all of the retained common_stock to creditors in exchange for the notes the debt-for-equity exchange to facilitate the debt-for-equity exchange it is expected that one or more financial institutions will acquire the notes from time to time not less than days after the notes are acquired by a financial_institution the financial_institution and distributing expect to execute neither being legally obligated to do so an agreement under which distributing will transfer to the financial_institution retained common_stock in redemption of notes acquired by the financial_institution it is contemplated that the agreement between distributing and the financial_institution will provide for an exchange ratio based on the fair_market_value of the notes and an agreed on value for the controlled common_stock each determined as of the date of execution the financial_institution would then resell in a firm commitment underwriting or otherwise the shares distributing transferred to the financial_institution in redemption of the notes regarding any retained common_stock held by distributing after the debt-for- equity exchange distributing intends i to effect other debt-for-equity exchanges similar to the debt-for-equity exchange but involving distributing debt other than the notes on or before the sixth month after step xlix above or ii to issue its own debt securities that are exchangeable into the remaining retained common_stock and use the proceeds of such an issuance to repay debt or iii if market conditions are unfavorable for either of these two alternatives to sell the remaining retained common_stock in the open market and use the proceeds to pay down debt any remaining retained common_stock not disposed of in debt-for-equity exchanges would be disposed of by distributing i when any exchangeable debt relating thereto is no longer outstanding or ii as to the open market sales as promptly as is consistent with maximizing the proceeds from the sale of such shares but in either case within five years of the date of the split-off and the spin-off representations the taxpayer has made the following representations concerning the contribution the split-off and the spin-off the split-off and spin-off together the splint-off a in the case of distributing shareholders receiving controlled common_stock in the split-off the fair_market_value of the controlled common_stock and other consideration if any received by each distributing shareholder will approximately equal the fair_market_value of the distributing class a common_stock surrendered by the shareholder in the split-off b no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a distributing shareholder c the five years of financial information submitted on behalf of distributing regarding business c and controlled as conducted by sub c1 sub c2 and sub c3 before the controlled restructuring represents each corporation’s present operation and with regard to each corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the splint-off and excluding the assets to be disposed of by distributing in the other transactions the directly conducted business c systems i will have a fair_market_value that is equal to at least five percent of the total fair_market_value of the gross assets of distributing or ii will represent at least a percent of the aggregate revenues of distributing b percent of the total business c customers of distributing and c percent of the total employees of distributing or iii will satisfy both i and ii consequently immediately after the splint-off the directly conducted business c systems will not be de_minimis compared with the other assets or activities of distributing at that time taking into account the reduction in distributing’s assets that will result from the other transactions e following the splint-off the gross assets of that part of business d directly conducted by controlled will have a fair_market_value equal to at least five percent of the total fair_market_value of the gross assets of controlled f following the splint-off distributing and controlled each will continue independently and with its separate employees the active_conduct of business c and business d respectively g the splint-off is being carried out for the following business purposes i to alleviate capital constraints imposed on business d because of its affiliation with distributing and ii to provide controlled with an acquisition currency that will allow it to participate in industry consolidation the splint-off is motivated in substantial part by these corporate business purposes it is also motivated in part by other purposes h other than through ordinary market trading and the disposition by distributing of the retained common_stock there is no plan or intention by any shareholder owning more than five percent by vote or value of distributing and the distributing management to its best knowledge and other than in connection with ordinary market trading or exchanges of distributing stock occurring as part of the other transactions is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the splint-off i there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the splint-off other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 or through exchanges of distributing stock occurring as part of the other transactions j there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the splint-off with the exception of i the disposition by distributing of m dollars worth of retained common_stock ii dispositions of controlled_corporation stock by distributing occurring as part of the other transactions and iii the disposition by distributing or controlled of certain other assets with a value not greater than percent of the value of all of such corporation’s assets any consideration from which will be used by distributing and controlled to pay down debt to fund the capital requirements of their respective business activities or for other corporate business purposes except in the ordinary course of business k the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing in the contribution will in each instance equal or exceed the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled l the liabilities assumed as determined under sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred m the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies if any is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property n except in connection with continuing transactions under intercompany agreements no intercorporate debt will exist between distributing and controlled at the time of or after the splint-off any debt owed by controlled to distributing after the splint-off will not constitute stock_or_securities o immediately before the splint-off items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d further any excess_loss_account distributing may have in the controlled stock or any direct or indirect controlled subsidiary will be included in income immediately before the splint-off to the extent required by applicable regulations see sec_1_1502-19 p except for payments under certain services agreements which are transitional in nature payments made in connection with any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distributing class a common_stock and distributing class a preferred_stock each constitutes stock of distributing for federal_income_tax purposes s for purposes of sec_355 immediately after the splint-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off t for purposes of sec_355 immediately after the splint-off no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the splint-off u the splint-off is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either controlled or distributing entitled to vote or stock possessing percent or more of the total value of all classes of stock of either controlled or distributing v the payment of cash in lieu of fractional shares of controlled common_stock is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders will not exceed one percent of the total consideration that will be issued in the transaction to the distributing shareholders in exchange for their shares of controlled stock the fractional share interests of each distributing shareholder will be aggregated and it is intended that no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled common_stock w the business_purpose for distributing’s retention of the retained common_stock is to facilitate the reduction of distributing debt none of distributing’s directors or officers will serve as directors or officers of controlled as long as distributing retains the stock the retained common_stock will be disposed of as soon as a disposition is warranted consistent with the business_purpose for the retention but in any even not later than five years after the splint-off distributing will vote the retained shares in proportion to the votes cast by controlled’s other shareholders x the fair_market_value of the assets transferred to controlled in the contribution net of assumed_liabilities as determined under sec_357 will at the time of the contribution equal or exceed the fair_market_value of the retained common_stock rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the splint-off will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the splint-off sec_355 and sec_361 no gain_or_loss will be recognized by distributing on the debt-for-equity exchange ie the exchange of retained common_stock for the notes sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the holders of distributing common_stock or distributing class a common_stock upon receipt of controlled common_stock from distributing sec_355 a shareholder who receives controlled common_stock in the split-off will have an aggregate adjusted_basis in the controlled common_stock immediately after the split-off equal to the aggregate adjusted_basis of the shareholder’s distributing class a common_stock surrendered in the split-off sec_358 a shareholder who receives controlled common_stock in the spin-off will have an aggregate adjusted_basis in its distributing common_stock and controlled common_stock equal to the aggregate adjusted_basis of the distributing common_stock held immediately before the spin-off allocated between the distributing common_stock and the controlled common_stock in proportion to the fair_market_value of each sec_358 sec_1_358-2 the holding_period of controlled common_stock received by a shareholder in the split-off will include the holding_period of the distributing class a common_stock surrendered in exchange therefor provided the distributing class a common_stock is held as a capital_asset on the date of the split-off sec_1223 the holding_period of controlled common_stock received by a shareholder in the spin-off will include the holding_period of the distributing common_stock with respect to which the distribution is made provided the distributing common_stock is held as a capital_asset on the date of the spin-off sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 shareholders of distributing who receive cash in lieu of fractional shares of controlled common_stock will recognize gain_or_loss measured by the difference between the basis of the fractional share received and the amount of cash received sec_1001 if the fractional share qualifies as a capital_asset in the hands of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions of subchapter_p of chapter of the code the retention by distributing of the retained common_stock will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed about i the controlled restructuring except insofar as it affects the five-year active business requirement of sec_355 ii the distributing restructuring except insofar as it affects the five-year active business requirement of sec_355 iii the treatment of non-arm’s length payments described in representation p and iv the treatment under sec_361 or any other provision of the code or regulations of the disposition of any retained common_stock other than in the debt-for- equity exchange procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in this transaction should attach a copy of this ruling letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction covered by this letter is completed under a power_of_attorney on file in this office a copy of this letter is being sent to each of your authorized representatives sincerely associate chief_counsel corporate by wayne t murray senior technician reviewer branch
